THE THIRTEENTH COURT OF APPEALS

                                   13-22-00206-CR


                                  The State of Texas
                                          v.
                                   Minerva M. Pena


                                   On Appeal from the
                    404th District Court of Cameron County, Texas
                      Trial Court Cause No. 2021-DCR-02482-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

July 7, 2022